Case 0:18-cr-60141-RKA Document 70 Entered on FLSD Docket 06/30/2020 Page 1 of 14



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 18-60141-CR-ALTMAN

  UNITED STATES OF AMERICA,

           Plaintiff,
  v.

  RICARDO CARLOS LEIJA,

        Defendant.
  ____________________________________/

                                                ORDER

  Before the Hon. Roy K. Altman:

           The Defendant, Ricardo Carlos Leija, tried to strike a deal with a stranger that would have

  allowed him to have sex with that stranger’s nine-year-old daughter. Unfortunately for Leija, the

  stranger turned out to be an undercover agent whose colleagues had orchestrated the sting

  operation that later resulted in Leija’s guilty plea. For the crime of attempting to produce child

  pornography, this Court sentenced Leija to 300 months in prison. Now, just eight months later,

  Leija urges the Court to set aside the remaining 97.5% of his sentence because, he says, his high

  cholesterol and hypertension make him particularly susceptible to the novel coronavirus.1 See the

  Defendant’s Emergency Motion for Compassionate Release (the “Motion”) [ECF No. 66].

           Leija’s Motion fails for two reasons. First, he cannot show that his high cholesterol and

  hypertension—both of which are easily treatable with widely-available medications—constitute

  the kinds of “extraordinary and compelling reasons” that would justify the truly exceptional

  remedy he seeks. Second, he has failed to establish that he is no longer a danger to his community.




  1
      The novel coronavirus, also known as SARS-CoV-2, causes a disease called COVID-19.
                                                    1
Case 0:18-cr-60141-RKA Document 70 Entered on FLSD Docket 06/30/2020 Page 2 of 14



  Because, in sum, Leija has not met the criteria under 18 U.S.C. § 3582(c)(1)(A), his Motion is

  DENIED.

                                             THE FACTS

         In his Factual Proffer, Leija admitted to texting with what turned out to be an undercover

  agent about traveling to South Florida to have sex with the undercover’s nine-year-old daughter.

  Factual Proffer [ECF No. 35] at 2. During one of these chats, Leija asked the agent to send him a

  video of his daughter engaged in sexual activity and offered to send the agent a $40 gift card for

  the trouble. Id. at 3. When the agent agreed, Leija sent him the gift card. Id. at 4. In exchange, the

  agent mailed Leija a locked thumb drive—and then texted him instructions on how to open it. Id.

  Leija was arrested after a search warrant was executed in his home. Id. Soon after he was indicted,

  Leija pled guilty to one count of attempted production of child pornography. See Judgment [ECF

  No.50] at 1. In October of 2019, this Court sentenced Leija to 300 months in prison. Id. at 2.

         Today, just eight months later, Leija is 50 years old. By his own account, he is healthy,

  except for his hypertension and high cholesterol—both of which he treats with medication. See

  Mot. at 4; Response to Motion [ECF No. 67] at 2. Nevertheless, Leija insists that both conditions

  increase the risk that, if he becomes infected with COVID-19, he could suffer serious

  complications. Mot. at 4.

         The spread of COVID-19 has been pervasive and devastating. It has challenged

  institutions, undermined Americans’ ability to maintain their economic security, and altered the

  way people interact. More fundamentally, it goes without saying, the pandemic has resulted in

  widespread suffering. In the United States alone, more than 2,400,000 people have tested positive

  for the disease, and over 120,000 Americans have died from it. Cases in U.S., CDC (Jun. 25, 2020),

  https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html.



                                                    2
Case 0:18-cr-60141-RKA Document 70 Entered on FLSD Docket 06/30/2020 Page 3 of 14



           That said, the Bureau of Prisons (the “BOP”) has taken extraordinary measures to protect

  its inmate population. Starting months ago, the BOP began addressing the risks of COVID-19. See

  Federal Bureau of Prisons COVID-19 Action Plan, Federal Bureau of Prisons (Mar. 13, 2020 3:09

  PM ET), https://www.bop.gov/resources/news/20200313_covid-19.jsp. Early in the year, the BOP

  formed an Action Plan in close consultation with both the Center for Disease Control (the “CDC”)

  and the World Health Organization (“WHO”). Id. And, by March 31, 2020, the BOP implemented

  Phase 5 of its Action Plan, which included a mandatory fourteen-day quarantine for all inmates,

  restrictions on inmate movement, new inmate screening procedures, and efforts to maximize social

  distancing. COVID-19 Action Plan: Phase Five, Federal Bureau of Prisons (Mar. 31, 2020 6:30

  PM ET), https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp.

           Leija is currently detained at the low-security Federal Correctional Institution Seagoville

  (“FCI Seagoville”) in Seagoville, Texas. See Resp. at 1. In keeping with BOP protocol, FCI

  Seagoville has implemented strict screening protocols for all inmates and staff, which include

  quarantining both symptomatic inmates and asymptomatic inmates who fall into higher-risk

  categories. See Resp. at 2. FCI Seagoville has also modified its operations to maximize social

  distancing by, among other things, suspending visitations, staggering meal and recreation times,

  and limiting inmates to three showers per week. See id.; see also FCI Seagoville, Federal Bureau

  of Prisons (June 25, 2020, 4:15 PM ET), https://www.bop.gov/locations/institutions/sea/; BOP

  Modified Operations, Federal Bureau of Prisons (Jun. 25 2020, 2:30 PM ET),

  https://www.bop.gov/coronavirus/covid19_status.jsp. And, like many other federal prisons, FCI

  Seagoville requires that new inmates—or inmates who have left the facility for any reason—be

  tested before they are released into the general population. See BOP Modified Operations Federal

  Bureau         of       Prisons        (Jun.       25       2020,        2:30       PM         ET),



                                                    3
Case 0:18-cr-60141-RKA Document 70 Entered on FLSD Docket 06/30/2020 Page 4 of 14



  https://www.bop.gov/coronavirus/covid19_status.jsp. Because of these efforts, as of this writing,

  FCI Seagoville has not had a single inmate test positive for COVID-19. Resp. at 3.

                                              THE LAW

         A district court has “no inherent authority” to modify an already-imposed term of

  imprisonment. See United States v. Diaz-Clark, 292 F.3d 1310, 1315, 1319 (11th Cir.

  2002) (internal quotation mark omitted). Instead, “[t]he authority of a district court to modify an

  imprisonment sentence is narrowly limited by statute.” United States v. Phillips, 597 F.3d 1190,

  1194–95 (11th Cir. 2010); see 18 U.S.C. § 3582(c). As relevant here, a district court may modify

  an imprisonment sentence “to the extent otherwise expressly permitted by statute or by Rule 35 of

  the Federal Rules of Criminal Procedure.” 18 U.S.C. § 3582.

         Section 3582 sets out the order in which this Court should analyze a criminal defendant’s

  entitlement to a sentencing reduction. First, when the defendant brings the motion himself, the

  Court must ascertain whether he “has fully exhausted all administrative rights to appeal a failure

  of the Bureau of Prisons to bring a motion on the defendant’s behalf or [whether there has been a]

  lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

  whichever is earlier.” 18 U.S.C. § 3582(c)(1)(a). Second, the Court should “consider[ ] the factors

  set forth in section 3553(a) to the extent that they are applicable.” Id. Third, the Court should turn

  to the “extraordinary and compelling reasons” test, as outlined in U.S.S.G. § 1B1.13cmt. n.1.

  And fourth, the Court should determine whether the defendant poses a “danger to the safety of any

  other person or to the community, as provided in 18 U.S.C. § 3142(g).” Id. See United States v.

  Stuyvesant, 2020 WL 1865771, at *2 (S.D. Fla. April 14, 2020).




                                                    4
Case 0:18-cr-60141-RKA Document 70 Entered on FLSD Docket 06/30/2020 Page 5 of 14



                                                 ANALYSIS

    I.    Exhaustion of Administrative Rights to Appeal

          Under § 3582(c)(1)(A), this Court may consider Leija’s Motion only “upon motion of the

  Director of the Bureau of Prisons, or upon motion of the defendant after the defendant has fully

  exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

  on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden

  of the defendant’ facility, whichever is earlier . . . ” (emphasis added). The statute is therefore clear

  that, before he may seek redress in federal court, Leija must fully exhaust his administrative

  remedies.

          Although Leija admits that he failed to exhaust his administrative remedies before he filed

  his Motion, he urges this Court to consider the merits of his claim anyway. See Mot. at 2. In

  support, he advances two arguments. First, he says that this Court can simply ignore the exhaustion

  requirement. Id. Second, noting that Seagoville’s Warden ultimately denied his claim after this

  Motion was filed, he argues that his administrative remedies have been (by now) exhausted. See

  Reply [ECF No. 69] at 1.

          Leija’s waiver argument merits little discussion. It is true, as Leija points out, that a few

  district court judges—none in this District—have agreed to waive the exhaustion requirement in

  similar circumstances. See Mot. at 2 (citing, e.g., United States v. Sawicz, 2020 WL 1815851, at

  *2 (E.D.N.Y. Apr 10, 2020); United States v. McCarthy, 2020 WL 1698732, at *1 (D. Conn. Apr.

  8, 2020)). In doing so, however, these judges ignored the plain meaning of the words in §

  3582(c)(1)(A), which requires exhaustion and admits of no exceptions.

          The Supreme Court has distinguished between exhaustion requirements that are mandated

  by statute and those that are judicially-created. See McCarthy v. Madigan, 503 U.S. 140, 144


                                                     5
Case 0:18-cr-60141-RKA Document 70 Entered on FLSD Docket 06/30/2020 Page 6 of 14



  (1992). “Where Congress specifically mandates, exhaustion is required. . . . But where Congress

  has not clearly required exhaustion, sound judicial discretion governs.” Id. (omitting internal

  citations). The Eleventh Circuit has made this dichotomy between statutory and judicial exhaustion

  requirements pellucid. See Alexander v. Hawk, 159 F.3d 1321, 1326 (11th Cir. 1998) (“Mandatory

  exhaustion is not satisfied by a judicial conclusion that the requirement need not apply.”). As these

  cases make clear, federal judges may not waive exhaustion requirements that appear

  unambiguously in the text of a statute.

         And the text of § 3582(c)(1)(A) could not be clearer. It says, in pertinent part, that a court

  “may not” modify a term of imprisonment until “after the defendant has fully exhausted all

  administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

  defendant’s behalf” or after “30 days from the receipt of such a request by the warden of the

  defendant’s facility, whichever is earlier…” § 3582(c)(1)(A) (emphasis added). This language is

  unambiguous and may not be altered by judicial fiat. See United States v. Kranz, 2020 WL

  2559551, at *2 (S.D. Fla. May 20, 2020) (“The language that Congress chose to use is clear and

  unambiguous. The Court cannot read exceptions into § 3582(c)(1)(A).”).

         This conclusion is notably consistent with the decisions of other courts within this District.

  See, e.g., United States v. Kranz, 2020 WL 2559551, at *2–3 (S.D. Fla. May 20, 2020) (noting

  that, while other district courts outside this District have waived the exhaustion requirement,

  exhaustion is mandatory under the statute); United States v. Bunch, 2020 WL 2839174, at *3 (S.D.

  Fla. May 28, 2020) (finding that an inmate’s failure to exhaust is sufficient cause to deny a motion

  for compassionate relief); United States v. Brown, 2020 WL 2568807, at *4 (S.D. Fla. May 21,

  2020) (same); United States v. Bueno-Sierra, 2020 WL 2526501, at *4 (S.D. Fla. May 17, 2020)

  (same); United States v. Christian, 2020 WL 2513101, at *3 (S.D. Fla. May 15, 2020) (same);



                                                   6
Case 0:18-cr-60141-RKA Document 70 Entered on FLSD Docket 06/30/2020 Page 7 of 14



  United States v. Zamor, 2020 WL 2764282, at *1 (S.D. Fla. May 12, 2020) (same); United States

  v. Pimentel, 2020 WL 2781309 (S.D. Fla. April 28, 2020) (same). Leija’s attempt to justify the

  waiver he seeks by pointing to other district court cases is thus unavailing.

          Nevertheless, as noted, Leija separately argues that the Warden’s ultimate denial of his

  claim—albeit after he filed his Motion—satisfies the statute’s exhaustion requirement. See Reply

  at 1. But, even if this post-Motion denial could satisfy the exhaustion requirement—a question the

  Court does not reach today—Leija’s motion would, for the reasons set out below, still be denied.

   II.    18 U.S.C. § 3553

          After considering the relevant § 3553 factors, this Court sentenced Leija to 300 months in

  prison. Sentencing Transcript [ECF No. 64] at 25:24; Judgment. In his appeal, which is still

  pending, Leija argues only that the Court erred in applying the four-level, sadism/masochism

  enhancement under U.S.S.G. § 2G2.2(b)(3), but he does not otherwise challenge this Court’s

  application of the § 3553 factors to his case. See Brief of Petitioner-Appellant at 2, United States

  v. Leija, No. 19-cr-14271 (11th Cir. May 15, 2020). And, having re-reviewed the record, the Court

  sees no reason to disturb those prior findings. Thus, to the extent they are applicable, the § 3553

  factors counsel against a reduction.

  III.    18 U.S.C. § 3582

          The statute that governs sentencing reductions for compassionate medical release provides,

  in pertinent part, as follows:

          (c) Modification of an imposed term of imprisonment.--The court may not
          modify a term of imprisonment once it has been imposed except that—

          (1) in any case—

          (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
              of the defendant after the defendant has fully exhausted all administrative rights
              to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

                                                    7
Case 0:18-cr-60141-RKA Document 70 Entered on FLSD Docket 06/30/2020 Page 8 of 14



             behalf or the lapse of 30 days from the receipt of such a request by the warden
             of the defendant’s facility, whichever is earlier, may reduce the term of
             imprisonment (and may impose a term of probation or supervised release with
             or without conditions that does not exceed the unserved portion of the original
             term of imprisonment), after considering the factors set forth in section 3553(a)
             to the extent that they are applicable, if it finds that—

             (i)      extraordinary and compelling reasons warrant such a reduction; or

             (ii)     the defendant is at least 70 years of age, has served at least 30 years in
                      prison, pursuant to a sentence imposed under section 3559(c), for the
                      offense or offenses for which the defendant is currently imprisoned, and
                      a determination has been made by the Director of the Bureau of Prisons
                      that the defendant is not a danger to the safety of any other person or
                      the community, as provided under section 3142(g); and that such a
                      reduction is consistent with applicable policy statements issued by the
                      Sentencing Commission; and

         (B) the court may modify an imposed term of imprisonment to the extent otherwise
             expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal
             Procedure; . . .

  18 U.S.C. § 3582.

         Because Leija is not “at least 70 years of age,” he does not qualify for release under §

  3582(c)(1)(A)(ii). The viability of his request thus turns on the “extraordinary and compelling

  reasons” test in § 3582(c)(1)(A)(i). But Section 3582 never describes the kinds of “[e]xtraordinary

  and compelling reasons” that might “warrant a reduction.” Under 28 U.S.C. § 994, however, the

  United States Sentencing Commission (the “Commission”) is authorized to “describe what should

  be considered extraordinary and compelling reasons for sentence reduction [under 18 U.S.C. §

  3582].” 28 U.S.C. § 994(t). And the Commission has helpfully defined the contours of the test as

  follows:

         1. Extraordinary and Compelling Reasons.--Provided the defendant meets the
            requirements of subdivision (2), extraordinary and compelling reasons exist
            under any of the circumstances set forth below:

         (A) Medical Condition of the Defendant.



                                                    8
Case 0:18-cr-60141-RKA Document 70 Entered on FLSD Docket 06/30/2020 Page 9 of 14



             (i) The defendant is suffering from a terminal illness (i.e., a serious and
             advanced illness with an end of life trajectory). A specific prognosis of life
             expectancy (i.e., a probability of death within a specific time period) is not
             required. Examples include metastatic solid-tumor cancer, amyotrophic lateral
             sclerosis (ALS), end-stage organ disease, and advanced dementia.

             (ii) The defendant is

                (I) suffering from a serious physical or medical condition,

                (II) suffering from a serious functional or cognitive impairment, or

                (III) experiencing deteriorating physical or mental health because of the
                aging process,

                that substantially diminishes the ability of the defendant to provide self-care
                within the environment of a correctional facility and from which he or she
                is not expected to recover.

         (B) Age of the Defendant.--The defendant (i) is at least 65 years old; (ii) is
         experiencing a serious deterioration in physical or mental health because of the
         aging process; and (iii) has served at least 10 years or 75 percent of his or her term
         of imprisonment, whichever is less.

  U.S.S.G. § 1B1.13 cmt n.1.

         The reference to “subdivision (2)” requires the Defendant to show that he is “not a danger

  to the safety of any other person or to the community, as provided in 18 U.S.C. §

  3142(g).” U.S.S.G. § 1B1.13(2). And § 3142(g), in turn, instructs federal courts to consider the

  following factors when determining whether a defendant poses a danger to the safety of any other

  person or the community:

         (g) Factors to be considered.--The judicial officer shall, in determining whether
         there are conditions of release that will reasonably assure the appearance of the
         person as required and the safety of any other person and the community, take into
         account the available information concerning—

         (1) the nature and circumstances of the offense charged, including whether the
         offense is a crime of violence, a violation of section 1591, a Federal crime of
         terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
         or destructive device;



                                                   9
Case 0:18-cr-60141-RKA Document 70 Entered on FLSD Docket 06/30/2020 Page 10 of 14



          (2) the weight of the evidence against the person;

          (3) the history and characteristics of the person, including—

                  (A) the person’s character, physical and mental condition, family ties,
                  employment, financial resources, length of residence in the community,
                  community ties, past conduct, history relating to drug or alcohol abuse,
                  criminal history, and record concerning appearance at court proceedings;
                  and

                  (B) whether, at the time of the current offense or arrest, the person was on
                  probation, on parole, or on other release pending trial, sentencing, appeal,
                  or completion of sentence for an offense under Federal, State, or local law;
                  and

          (4) the nature and seriousness of the danger to any person or the community that
          would be posed by the person’s release. In considering the conditions of release
          described in subsection (c)(1)(B)(xi) or (c)(1)(B)(xii) of this section, the judicial
          officer may upon his own motion, or shall upon the motion of the Government,
          conduct an inquiry into the source of the property to be designated for potential
          forfeiture or offered as collateral to secure a bond, and shall decline to accept the
          designation, or the use as collateral, of property that, because of its source, will not
          reasonably assure the appearance of the person as required.

   18 U.S.C. § 3142(g).

          Leija bears the burden of establishing both that his circumstances qualify as “extraordinary

   and compelling reasons” and that he no longer represents a danger to any other person or the

   community. See United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013); see also Cannon

   v. United States, 2019 WL 5580233, at *2 (S.D. Ala. Oct. 29, 2019); United States v. Heromin,

   2019 WL 2411311, at *2 (M.D. Fla. June 7, 2019).

          As a preliminary matter, Leija cannot satisfy the “Age of the Defendant” test: He is 50

   years old, not 65; he has not alleged any age-related decline; and he has served neither 10 years

   nor 75% of his overall sentence. His request for relief, then, hinges on his ability to meet either of

   the two elements of the “Medical Condition of the Defendant” test. The first element requires him

   to show that he suffers from a “terminal illness.” U.S.S.G. § 1B1.13 cmt n.1(1)(A)(i). The second



                                                    10
Case 0:18-cr-60141-RKA Document 70 Entered on FLSD Docket 06/30/2020 Page 11 of 14



   requires him to establish that he suffers from any of three conditions “that substantially diminishes

   [his] ability . . . to provide self-care within the environment of a correctional facility and from

   which he or she is not expected to recover.” U.S.S.G. § 1B1.13 cmt n.1(1)(A)(ii).

          Leija does not argue that he suffers from (1) a terminal illness, (2) a serious functional or

   cognitive impairment, or (3) any age-related physical or mental deterioration. See Mot. at 5.

   Instead, he says only that he has a “serious physical or medical condition” that warrants relief

   under U.S.S.G. § 1B1.13. Id. Specifically, Leija points out that he has high cholesterol and

   hypertension—which could create an “extremely high risk of both catching COVID-19 and

   suffering severe illness or dying as a result.” Id. In this respect, Leija claims—and the Court will

   accept—that hypertension is a leading factor in COVID-19 deaths. Id. at 4. As evidence for this

   proposition, Leija contends that the death rate among COVID-19 patients with pre-existing

   cardiovascular diseases is about 10%—which compares unfavorably with what he proffers is a 1%

   death rate for otherwise-healthy COVID-19 patients. Id. Finally, Leija suggests that his age (50)

   and his biological sex (male) “exponentially” increase the likelihood that, if he is infected, he

   might develop life-threatening complications from COVID-19. Id. at 4–5. For the following three

   reasons, Leija’s hypertension, his age, his gender, and his cholesterol levels do not constitute the

   kinds of “extraordinary and compelling reasons” that would justify the reduction he is seeking.

          First, “virtually every person over the age of 50 has some health condition that could

   conceivably put that person at a greater risk of succumbing to the coronavirus, but this does not

   entitle every inmate over 50 to be released. Attorney General William Barr’s memo urging the

   release of particularly vulnerable inmates is not a get-out-of-jail-free card for every incarcerated

   person.” United States v. Ballesteros, 2020 WL 2733647, at *1 (S.D. Fla. May 26, 2020) (finding

   that an inmate who, during the COVID-19 pandemic, was 50 years old and suffered from



                                                    11
Case 0:18-cr-60141-RKA Document 70 Entered on FLSD Docket 06/30/2020 Page 12 of 14



   hypertension had failed to satisfy the “extraordinary and compelling reasons” test); cf. United

   States v. Brown, 2020 WL 2568807, at *4 (S.D. Fla. May 21, 2020) (concluding that, even during

   the COVID-19 pandemic, an inmate who was 44 years old and suffered from hypertension had

   failed to satisfy the “extraordinary and compelling reasons” test); United States v. Burkes, 2020

   WL 2308315 (S.D. Fla. May 8, 2020) (petitioner’s hypertension, coupled with the COVID-19

   pandemic, did not constitute “extraordinary and compelling reasons”). Second, Leija does not

   dispute that he is—and for some time has been—taking medications that have brought his

   cholesterol and hypertension under control. See Resp. at 3. And Leija never suggests that his

   controlled hypertension somehow exposes him to a greater risk of death than that faced by the

   average inmate. Third, Leija does not allege that his health conditions are significantly

   deteriorating, and “the BOP Director has not found COVID-19 alone to be a basis for

   compassionate release.” United States v. Harris, 2020 WL 1969951, at *2 (M.D. Fla. Apr. 24,

   2020) (citing United States v. Eberthard, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020). The

   Court sees no reason to depart from the BOP’s well-reasoned view on this question.

          Leija’s Motion, in short, must be DENIED.

   IV.    18 U.S.C. § 3142

          Even if Leija had exhausted his administrative remedies—and even if he had satisfied the

   “extraordinary and compelling reasons” test—Leija’s Motion would still be denied because he has

   failed to show that he no longer poses a danger to his community. As the relevant Guidelines

   provision makes plain, the “extraordinary and compelling reasons” test only applies if “the

   defendant meets the requirements of subdivision (2)”—that is, only if Leija “demonstrates he no

   longer poses a threat to society, as defined by 18 U.S.C. § 3142(g).” United States v. Stuyvesant,

   2020 WL 1865771, at *6 (S.D. Fla. Apr. 14, 2020). And Leija cannot make that showing here.


                                                  12
Case 0:18-cr-60141-RKA Document 70 Entered on FLSD Docket 06/30/2020 Page 13 of 14



          In assessing dangerousness, Section 3142(g) requires the Court to consider: (1) “the nature

   and circumstances of the offense . . . , including whether the offense . . . involves . . . a minor

   victim; (2) “the weight of the evidence against the person”; (3) “the history and characteristics of

   the person, including . . . (A) the person’s . . . past conduct . . . [and] criminal history”; and (4)

   “the nature and seriousness of the danger to any person or the community that would be posed by

   the person’s release.” 18 U.S.C. § 3142(g). Each of these factors weighs in favor of a finding of

   dangerousness.

          First, the offense of conviction “involve[d] a minor.” See Judgment; see also Factual

   Proffer.

          Second, the evidence against Leija—as set out in the Factual Proffer—was both

   overwhelming and undisputed. See Factual Proffer.

          Third, Leija was a repeat offender whom this Court specifically found “incapable, at least

   on the record before me, to rehabilitate himself. He has only graduated, it seems, from viewing to

   soliciting others to have them abuse their own children, and that graduation, it seems to me, renders

   him somewhat more dangerous than the average offender in this class.” Sentencing Transcript

   [ECF No. 64] at 24:2–7.2

          Fourth, and for similar reasons, this Court was (just eight months ago) “not at all confident

   that when the defendant gets out, he won’t re-offend or re-offend in an even more serious way,

   and that gives me pause.” Sentencing Transcript [ECF No. 64] at 24:9–11. The Court is not




   2
    And nothing Leija has done in the last eight months—not his “outstanding” disciplinary record
   or the “several” classes he has taken, see Mot. at 6—alters this conclusion.
                                                    13
Case 0:18-cr-60141-RKA Document 70 Entered on FLSD Docket 06/30/2020 Page 14 of 14



   persuaded that a sentence of home confinement—in which Leija’s Internet-prowling activities

   would go relatively unmonitored3—meaningfully protects the public from this Defendant.

                                                  ***

          The Court therefore ORDERS and ADJUDES that the Defendant’s Emergency Motion

   for Compassionate Release [ECF No. 66] is DENIED.

          DONE AND ORDERED in Fort Lauderdale, Florida, this 29th day of June 2020.




                                                        _________________________________
                                                        ROY K. ALTMAN
                                                        UNITED STATES DISTRICT JUDGE

   cc:    counsel of record




   3
    The pandemic has significantly limited the U.S. Probation Office’s ability to conduct routine, in-
   person checks of its probationers.
                                                   14
